WALKER, Circuit Judge.
The rulings principally relied on as grounds for reversal in this case are similar to the one which was passed on in' the case of Leverkuhn v. United States, 297 Fed. 590, in the Circuit Court of Appeals, Fifth Circuit, present term. The opinion rendered in the cited case sufficiently indicates the reasons relied on to support the conclusion reached that those rulings did not involve reversible error.
As to other rulings complained of, it is not deemed necessary to say more than that none of those rulings is considered to be such as to warrant a reversal.
The judgment is affirmed.